CRICHTON, J.,
additionally concurs and assigns reasons.
hi agree with the majority that the writ should be denied in this matter as the trial court appears not to have abused its discretion. However, I would like to note that this type of expert testimony, where a proper foundation has been laid, has been upheld as competent evidence by this Court in other matters. For example, in State v. Ellis, 2014-1511 (La.10/14/15), 179 So.3d 586, 589, cert. denied, No. 15-909, — U.S —, 136 S.Ct. 1462, 194 L.Ed.2d 553 (2016), in which the State sought to introduce an expert’s opinión of “indicia of drug distribution” found at a residence, “[t]he expert was accepted as such without objection and his testimony was unrebut-ted.”